                       Case 20-16595-AJC      Doc 42    Filed 08/06/20    Page 1 of 2




           ORDERED in the Southern District of Florida on August 5, 2020.




                                                          A. Jay Cristol, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________


                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                          www.flsb.uscourts.gov

           IN RE:                                                CASE NO. 20-16595-AJC
           Astor EB-5, LLC,
                                                                 Chapter 11
                Debtor.       /


                       ORDER GRANTING MOTION TO EXTEND 365(d)(3) PERIOD


                THIS CAUSE came before the Court for a hearing on July 22, 2020 at 10:30

          AM on Debtor’s Motion to Extend the 365(d)(3) Period [ECF 19] (the "Motion"). Good

          cause having been shown, and for the reasons stated on the record, it is

                ORDERED AND ADJUDGED:

                The Motion is GRANTED. The Debtor shall have an enlargement of the 365(d)

          (3) period until August 16, 2020 within which to pay the July and August rent. The

          Court will conduct a status hearing on August 13, 2020 at 2:00 PM by telephone.

                                                  ###
                Case 20-16595-AJC        Doc 42     Filed 08/06/20    Page 2 of 2




Effective August 1, 2020. If you plan to appear for a hearing by telephone before Judge
A. Jay Cristol, all requests must be arranged through Court Solutions LLC no later than
3:00 PM, one business day before the date of the hearing. Reservations should be
arranged online at www.court-solutions.com/SignUp. If you are unable to register online,
you may make a reservation by calling (917) 746-7476.



Submitted by:

Joel M. Aresty, Esq.
Email: aresty@icloud.com
Telephone: 305-904-1903

Attorney Aresty is directed to serve a copy of this Order within the time frame established by
Local Rule 5005-1(G)(1)(c) and to file a certificate of service conforming with the requirements
of Local Rule 2002-1(f).
